DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is in response to Applicant’s filing dated June 30, 2021.  Claims 1-2, 4-16 and 18-22 are currently pending and have been considered, as provided in more detail below.  Claims 3 and 17 have been cancelled and claims 21-22 are newly added. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
Claims 1-2, 4-16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kothari (US 2017/0013188 A1).
Regarding amended claim 1, Kothari discloses a sun visor assembly (para. [0007]) for a vehicle (Fig. 10) comprising: a visor (Fig. 13, 1310, Fig. 15, 1510, Fig. 16, 1602, Fig. 17, 1706, Fig. 19, 1904, Fig. a two-way mirror 1902 or sometimes also referred as a one-way mirror, which is partially reflective and partially transparent, can be attached or embedded in the front of the sun visor device 1904“, i.e. the mirror is the transparent portion), the visor pivotable between a first position and a second position (para. [0144] teaches movement of a “sun visor from an inactive position to an active position, or a stowed position to an un-stowed position, or a folded position to an unfolded position”, i.e. movement between first and second positions are detailed.  Also see para. [0208] and para. [0215]); and a circuit configured to control at least one function of the visor (para. [0068] disclose “the sun visor provides a convenient center for control and manipulation of such a system, allowing a driver to easily view both the external environment and interior of the vehicle by manipulating conveniently placed controls without turning or struggling with the Sun Visor”, i.e. a circuit exists for current transmission to easily control functions of the visor), wherein the circuit is configured to adjust a tint of the transparent portion (para. [0096] describes a functional LCD touch screen device which includes circuitry and discloses “the view displayed when the ‘Polarized front view’ camera is selected on the sun visor's LCD touch screen. In addition, it also illustrates some of the common functions/features of the Sun visor's touch screen display” and the “ability to access general settings using Settings button”, i.e. tint is adjusted simply by selecting the polarized front view on “the sun visor’s touch screen display” of para. [0155] because a polarized view has the same properties as a tinted view in that polarization reduces light intensity similar to that of a tint.
As to claim 2, Kothari discloses wherein the circuit comprises a printed circuit on the transparent portion (Fig. 2A and para. [0145]).  
As to claim 4, Kothari discloses wherein the visor has a camera (Fig. 1, 106, 108) and a transparent screen (Fig. 1, 102, 104) on the transparent portion, the transparent screen configured to display an image of an occupant of the vehicle (Fig. 16 and para. [0100] and [0113]).
blinking lights on sun visors device”).  
As to claim 6, Kothari discloses wherein the visor has a housing (Fig. 15, 1512, Fig. 16, 1602, Fig. 20, 2018 and Fig. 17, 1708) along a top edge of the transparent portion.  
Regarding claim 7, Kothari discloses wherein the circuit is arranged within the housing (Fig. 2A and para. [0145]).  
As to claim 8, Kothari discloses wherein the visor receives power from a vehicle (para. [0168] and para. [0169] discloses “the vehicle's alternator 1002 would supply the necessary power to the sun visor device. However, if the capacity of the alternator 1002 is exceeded, then the vehicle's battery 1004 would supply the necessary power to the sun visor device”, i.e. the visor receives power from the vehicle).
Regarding claim 9, Kothari discloses wherein the visor comprises a clip for attaching to a vehicle (para. [0043] and para. [0310]).  
As to claim 10, Kothari discloses wherein the transparent visor is a display and the circuit is configured to adjust a brightness of the display (para. [0124]).  
Regarding claim 11, Kothari discloses wherein the transparent visor is configured to display information for an occupant of a vehicle (para. [0085] and para. [0011]).  
As to claim 12, Kothari discloses wherein the information is at least one of a time, speed limit, vehicle speed, navigation instruction, compass, and warning information (para. [0120 and para. [0251]).  
Regarding claim 13, Kothari discloses wherein the sun visor is in communication with a remote device (para. [0141] and para [0241]).  
As to claim 14, Kothari discloses wherein the remote device is one of a vehicle information system and a mobile device (para. [0079 and para. [0141]).  

Regarding amended claim 16, Kothari discloses a vehicle cabin (Fig. 1 illustrates the interior of the vehicle, i.e. a vehicle cabin); a visor mounted in the vehicle cabin (Fig. 1 illustrates the visor mounted in the vehicle cabin), the visor having a transparent portion (para. [0116] and [0230] discloses the transparent portion of the visor 1904), the visor pivotable between a first position and a second position (para. [0144], para. [0208] and para. [0215]); and a circuit configured to control at least one function of the visor (para. [0068] disclose “the sun visor provides a convenient center for control and manipulation of such a system, allowing a driver to easily view both the external environment and interior of the vehicle by manipulating conveniently placed controls without turning or struggling with the Sun Visor”, i.e. a circuit exists for current transmission to easily control functions of the visor) wherein the circuit is configured to adjust a tint of the transparent portion (para. [0096] describes a functional LCD touch screen device which includes circuitry and discloses “the view displayed when the ‘Polarized front view’ camera is selected on the sun visor's LCD touch screen. In addition, it also illustrates some of the common functions/features of the Sun visor's touch screen display” and the “ability to access general settings using Settings button”, i.e. tint is adjusted simply by selecting the polarized front view on “the sun visor’s touch screen display” of para. [0155] because a polarized view has the same properties as a tinted view in that polarization reduces light intensity similar to that of a tint.
Regarding claim 18, Kothari discloses wherein the transparent portion has an electronic mirror (Fig. 19 and paras. [0033], [0047] & [0116]).  
As to claim 19, Kothari discloses wherein the transparent portion is configured to display information for an occupant of the seat (para. [0085] and para. [0011]).  
Regarding claim 20, Kothari discloses wherein the visor is configured to pivot about two axes (para. [0144] discloses “Deploying the Sun Visor consists of moving the Sun Visor from an inactive position to an active position, or a stowed position to an un-Stowed position, or a folded position to an unfolded position”, i.e. the visor pivots about multiple axes in order to move from/into multiple positions).
As to claims 21-22, Kothari discloses wherein the tint of the transparent portion is adjustable via a dimmer switch (para. [0143]).

Response to Arguments
Applicant's arguments filed June 30, 20221 have been fully considered but they are not persuasive.  Regarding Applicant’s remarks on pages 5-6 related to independent claims 1 and 16, the Examiner respectfully does not agree for the following reasons:
Kothari is being relied upon to show a circuit configured to control at least one function of the visor (para. [0068] disclose “the sun visor provides a convenient center for control and manipulation of such a system, allowing a driver to easily view both the external environment and interior of the vehicle by manipulating conveniently placed controls without turning or struggling with the Sun Visor”, i.e. a circuit exists for current transmission to easily control functions of the visor), wherein the circuit is configured to adjust a tint of the transparent portion (para. [0096] describes a functional LCD touch screen device which includes circuitry and discloses “the view displayed when the ‘Polarized front view’ camera is selected on the sun visor's LCD touch screen. In addition, it also illustrates some of the common functions/features of the Sun visor's touch screen display” and the “ability to access general settings using Settings button”, i.e. tint is adjusted simply by selecting the polarized front view on “the sun visor’s touch screen display” of para. [0155] because a polarized view has the same properties as a tinted view in that polarization reduces light intensity similar to that of a tint.
Kothari broadly teaches the concept of a circuit adjusting a tint of a transparent portion of visor mounted within a vehicle cabin.  As specifically discussed and clarified above, the 
In light of the arguments presented in response to the Applicant’s remarks and the fact that the existing prior art discloses the claims, as broadly recited, the Examiner maintains the rejections made on March 30, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612